78 So.3d 57 (2012)
Juan Samuel RUIZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-4238.
District Court of Appeal of Florida, Fourth District.
January 18, 2012.
Carey Haughwout, Public Defender, Tom Wm. Odom, and Nauman Siddique, Assistant Public Defenders, West Palm Beach, for appellant.
No appearance for appellee.
*58 PER CURIAM.
In this Anders[1] appeal, we affirm the order revoking appellant's probation and imposing sentence, but remand for entry of a written order of revocation of probation specifying the condition appellant was found to have violated. Mills v. State, 948 So.2d 994 (Fla. 4th DCA 2007).
Affirmed, but remanded.
TAYLOR, GERBER and LEVINE, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).